Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20                  PageID.1016   Page 1 of 31




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


  United States of America,

                                 Plaintiff,           Case No. 16-20196

  v.                                                  Judith E. Levy
                                                      United States District Judge
  Obioma Agomuoh,                                     R. Steven Whalen
                                                      Magistrate Judge
                       Defendant.
  ________________________________/


   CORRECTED1 ORDER GRANTING DEFENDANT OBIOMA
  AGOMUOH’S MOTION FOR COMPASSIONATE RELEASE [86]

       Defendant Obioma Agomuoh moves for compassionate release

 and/or reduction of his criminal sentence pursuant to 18 U.S.C. §

 3582(c)(1)(A)(i).

       For the following reasons, the Court GRANTS Defendant’s motion.

 FACTUAL BACKGROUND

       1. Defendant’s Background and Criminal History

       Defendant Obioma Agomuoh is 69 years old. He suffers from the

 following chronic health conditions: hyperlipidemia, hypertensive heart



       1   Amending language and a numerical inconsistency in the relief section.
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1017   Page 2 of 31




 disease without failure, atherosclerotic heart disease, diabetes, bilateral

 osteoarthritis, and glaucoma. (ECF No. 86, PageID.855.) According to

 Defendant’s medical records, which are current as of March 2020,

 Defendant is taking the following medications: aspirin, atorvastatin,

 diltiazem   HC1,    hydrochlorothiazide,     lisinopril,   metformin,     and

 metoprolol tartrate. (ECF No. 90, PageID.908.) When the Court

 sentenced Defendant in January 2019, the Court recommended that he

 be placed at a medical facility due to the breadth and severity of his

 underlying health conditions. (ECF No. 74, PageID.779.)

       Defendant is currently serving a 60-month sentence at FCI

 Morgantown in Morgantown, West Virginia, to be followed by three years

 of supervised release. (Id.) In February 2018, Defendant plead guilty to

 one count of Healthcare Fraud, in violation of 18 U.S.C. § 1347, and one

 count of Conspiracy to Unlawfully Distribute Controlled Substances, in

 violation of 21 U.S.C. § 846. (Id. at PageID.778.) From approximately

 2011 through 2015, Defendant defrauded Medicare out of $ 1.6 million by

 knowingly billing for numerous medical services that he had not in fact

 provided. (ECF No. 61, PageID.557.) During this time, Defendant also




                                      2
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1018   Page 3 of 31




 unlawfully distributed numerous controlled substances for personal

 profit, including oxycodone. (Id.)

         As of May 2020, Defendant has served 9 months out of his 60-month

 sentence at FCI Morgantown. The parties agree that Defendant has not

 had disciplinary issues while incarcerated.

         2. The COVID-19 Pandemic

         On March 13, 2020, the President of the United States declared a

 national emergency due to the novel coronavirus disease (COVID-19).

 Proclamation on Declaring a national Emergency Concerning the Novel

 Coronavirus Disease (COVID-19) Outbreak, The White House (Mar. 13,

 2020)      https://www.whitehouse.gov/presidential-actions/proclamation-

 declaring-national-emergency-concerning-novel-coronavirus-disease-

 covid-19-outbreak/. On March 22, 2020, the Governor of Michigan

 explained that COVID-19 “is a respiratory disease that can result in

 serious illness or death. It is caused by a new strain of coronavirus not

 previously identified in humans and easily spread from person to person.

 There is currently no approved vaccine or antiviral treatment for this

 disease.” Executive Order, No. 2020-20 (Mar. 22, 2020). In West Virginia,

 where Defendant resides at FCI Morgantown, the Governor issued a


                                      3
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1019    Page 4 of 31




 “stay-at-home” order on March 24, 2020, and recently modified it to a

 “safer-at-home” order “[t]o preserve public health and safety, and to

 ensure the healthcare system in West Virginia remains capable of

 serving all citizens in need.” Executive Order, No. 32-20 (Apr. 30, 2020).

 The Centers for Disease Control and Prevention (CDC) has warned that

 a case of COVID-19 could be particularly dangerous for individuals over

 the age of 65 and individuals with diabetes and heart conditions. People

 Who Are at Higher Risk for Severe Illness, Centers for Disease Control,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-higher-risk.html. Defendant Agomuoh falls into

 all three of these categories. (ECF No. 86.)

       Since the Court sentenced Defendant in 2019, the exceptionally

 dangerous nature of the COVID-19 pandemic has become apparent. As

 of May 18, 2020, there are now 1,490 confirmed cases of COVID-19 in the

 state of West Virginia, where Defendant resides in federal custody, and

 67 known related deaths. See West Virginia Coronavirus Disease, West

 Virginia    Department       of   Health       and    Human         Resources,

 https://dhhr.wv.gov/COVID-19/Pages/default.aspx. COVID-19 has a high

 risk of transmission, and the number and rate of confirmed cases indicate


                                      4
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1020   Page 5 of 31




 broad community spread. See id. Nationally, Bureau of Prison (BOP)

 detention facilities across the country are experiencing similar trends. As

 of May 18, 2020, BOP has confirmed at least 2,319 cases of COVID-19

 among federal inmates and 284 cases among detention facility employees

 and personnel. COVID-19 Coronavirus, Federal Bureau of Prisons,

 https://www.bop.gov/coronavirus/.

         3. Conditions at FCI Morgantown

         On March 23, 2020, the CDC acknowledged that correctional and

 detention facilities “present[] unique challenges for control of COVID-19

 transmission among incarcerated/detained persons, staff, and visitors.”

 Interim Guidance on Management of Coronavirus Disease 2019 (COVID-

 19) in Correctional and Detention Facilities, Centers for Disease Control

 (Mar.        23,      2020),        https://www.cdc.gov/coronavirus/2019-

 ncov/community/correction-detention/guidance-correctional-

 detention.html. Specifically, the CDC noted that many detention

 conditions create a heightened risk of danger to detainees. These include

 low capacity for patient volume, insufficient quarantine space,

 insufficient on-site medical staff, highly congregational environments,

 inability of most patients to leave the facility, and limited ability of


                                      5
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1021   Page 6 of 31




 incarcerated/detained persons to exercise effective disease prevention

 measures (e.g., social distancing and frequent handwashing). Id.

       The CDC recommended that all correctional facilities take

 preventative measures, including: ensuring an adequate supply of

 hygiene and medical supplies, allowing for alcohol-based sanitizer

 throughout facilities, providing no-cost soap to all inmates for frequent

 handwashing, cleaning and disinfecting frequently touched surfaces

 several times per day, performing pre-intake screening and temperature

 checks for all new entrants, increasing space between all detained

 persons to at least six feet, staggering meals, and having healthcare staff

 perform regular rounds. Id. In its response, the United States argues that

 FCI Morgantown has taken “herculean” measures to “mitigate[] the

 impacts of COVID-19.” (ECF No. 93, PageID.933.) Though the United

 States does not describe these measures, the Bureau of Prison website

 notes that its prisons have implemented the following steps: screening

 all newly-arriving detainees for COVID-19 risk factors and symptoms;

 quarantining all newly-arriving detainees for 14 days; isolating all

 symptomatic detainees; providing onsite medical care; enhancing the

 screening of BOP staff; suspending social and legal visits; and modifying


                                      6
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1022   Page 7 of 31




 programs and operations for detainees to assist with social-distancing

 efforts. BOP Implementing Modified Operations, Federal Bureau of

 Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp.

       Assuming FCI Morgantown has implemented the measures listed

 on BOP’s website, the Court commends it for following the CDC’s

 guidelines. However, Defendant’s description of his confinement

 conditions suggests that many important recommendations remain

 unimplemented. At the May 7, 2020 hearing on this motion, Defendant

 described his living conditions in this way:

       Mr. Agomuoh has been transferred within the prison and now
       has a new roommate. They’re sleeping within ten feet of each
       other. They’re eating elbow to elbow . . . . There’s no medical
       treatment after 5:00 PM. He would have to wait until the next
       day. There’s usually—he reports only one doctor on staff with
       a handful of nurses for the population of I believe almost 700.

 (Tr. Pgs. 5-6.) The United States did not dispute this description of

 current conditions at FCI Morgantown.

       There are currently no confirmed cases of COVID-19 at FCI

 Morgantown, though it is not clear whether the facility is conducting

 widespread COVID-19 tests for inmates or staff. Regardless, Defendant

 argues that his conditions of confinement, coupled with his age and



                                      7
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1023   Page 8 of 31




 underlying medical conditions, place him at an increased risk of severe

 illness and death from a COVID-19 infection in FCI Morgantown.

 LAW AND ANALYSIS

       Defendant seeks compassionate release and reduction of his

 sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The relevant provision

 provides:

       (c) The court may not modify a term of imprisonment once it
       has been imposed except that—
             (1) in any case—
                  (A) the court, upon motion of . . . the defendant
                  after the defendant has fully exhausted all
                  administrative rights to appeal a failure of the
                  Bureau of Prisons to bring a motion on the
                  defendant’s behalf or the lapse of 30 days from the
                  receipt of such a request by the warden of the
                  defendant’s facility, whichever is earlier, may
                  reduce the term of imprisonment (and may impose
                  a term of probation or supervised release with or
                  without conditions that does not exceed the
                  unserved portion of the original term of
                  imprisonment), after considering the factors set
                  forth in section § 3553(a) to the extent that they
                  are applicable, if it finds that—
                        i) extraordinary and compelling reasons
                        warrant such a reduction.
 Id.
       There are two key questions of law in compassionate release cases.

 The first is whether a defendant satisfies the statutory requirement to

                                      8
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20          PageID.1024     Page 9 of 31




 either “fully exhaust[] all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf” or wait 30

 days “from the receipt of such a request by the warden of the defendant’s

 facility, whichever is earlier.” Id. The second is whether extraordinary

 and compelling reasons, as well as the defendant’s own history and

 characteristics, warrant a reduction of the defendant’s sentence. Id. For

 the reasons below, the Court waives the statutory exhaustion

 requirement and finds that Defendant has demonstrated extraordinary

 and compelling reasons for immediate release.

       1. Threshold Exhaustion Requirement2




       2   Though the United States did not contest the Court’s subject-matter
 jurisdiction over this case, the Court nevertheless concludes that the statutory
 exhaustion requirement is not a jurisdictional bar to review. In 2019, the Supreme
 Court found that a similar statutory exhaustion scheme in Title VII was a
 “prerequisite to suit” that was not jurisdictional, but rather “properly ranked among
 the array of claim-processing rules.” Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1843
 (2019). Noting that the Supreme Court has undertaken “[t]o ward off profligate use
 of the term [‘jurisdiction’],” the Court held that a statutory prescription may become
 jurisdictional in one of two circumstances: 1) when Congress explicitly incorporates a
 requirement into a jurisdictional provision of the statute; or when 2) “A long line of
 Supreme Court decisions left undisturbed by Congress attache[s] a jurisdictional
 label to the prescription.” Id. (internal citations omitted).

        18 U.S.C. § 3582(c)(1)(A) falls into neither of these categories, and is therefore
 a claim-processing rule rather than a jurisdictional requirement. § 3582(c)(1)(A) is
 not in the jurisdictional section of the “crimes and criminal procedure” statutes, but
                                            9
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20     PageID.1025    Page 10 of 31




       Defendant submitted his administrative request for compassionate

 release to FCI Morgantown on Friday, May 1, and has not yet received a

 response from BOP. Defendant has therefore failed to either exhaust his

 administrative remedies or to wait 30 days from the warden’s receipt of

 his petition, as required by statute before bringing a compassionate

 release motion to the Court. § 3582(c)(1)(A).

       Defendant argues that that, under the exigent circumstances of

 COVID-19, “requiring the 30-day period to pass before Mr. Agomuoh

 could seek relief from the Court would be futile and [would] only further

 endanger Mr. Agomuoh’s health.” (ECF No. 86, PageID.860.) Conversely,

 the United States argues that Defendant’s failure to fulfil this

 preliminary statutory requirement bars the Court from considering the

 merits of his position. (ECF No. 93, PageID.926.) Citing the 2016

 Supreme Court case Ross v. Blake, the United States argues that

 “[s]tatutory exhaustion requirements, like the one in § 3582(c)(1)(A), are

 mandatory. Those requirements may not be excused, even to account for

 ‘special circumstances.’” (Id. at PageID.927 (internal citations omitted).)



 is instead located in the section addressing sentencing. Additionally, there are no
 Supreme Court cases attaching a jurisdictional label to §3582(c)(1)(A).
                                         10
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1026   Page 11 of 31




 The United States argues that courts must afford statutory exhaustion

 requirements great deference, and that any judge-made exception to the

 § 3582(c) exhaustion requirement is barred by the Supreme Court’s

 holding that “mandatory exhaustion statutes . . . establish mandatory

 exhaustion regimes, foreclosing judicial discretion.” (Id., citing Ross v.

 Blake, 136 S. Ct. 1850, 1857 (2016).)

       Since the outbreak of the COVID-19 pandemic, courts around the

 country have wrestled with the question of whether a judge may waive

 the § 3582(c) statutory exhaustion requirement and reach the merits of

 an untimely petition for compassionate release. Within the Eastern

 District of Michigan alone, judges have reached divergent, good-faith

 conclusions about this difficult interpretive question. See, e.g., United

 States v. Reddy, No. 13-20358, 2020 WL 2320093, at *4 (E.D. Mich. May

 11, 2020) (reaching the merits because “the purposes of the exhaustion

 requirement have been satisfied” and because “excusing strict exhaustion

 . . . during the COVID-19 pandemic is consistent with the congressional

 intent underlying the exhaustion requirement”); United States v. Atwi,

 No. 18-20607, 2020 WL 1910152, at *3 (E.D. Mich. Apr. 20, 2020)

 (reaching the merits because of the “once-in-a-lifetime circumstances of

                                      11
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1027   Page 12 of 31




 COVID-19 and the personal characteristics of [the defendant] . . . it would

 respect Congress’ intent in placing a 30-day clock on the Warden to act,

 to allow [the] motion to be heard now”); United States v. Mathews, No.

 14-20427, 2020 WL 1873360, at *2 (E.D. Mich. Apr. 15, 2020) (declining

 to reach the merits because “[t]he statute does not contain the type of

 exception contemplated by Defendant. Granting such an exception would

 rob the BOP of the opportunity to address Defendant’s request”); United

 States v. Alam, No. 15-20351, 2020 WL 1703881, at *2 (E.D. Mich. Apr.

 8, 2020) (declining to reach the merits because “courts have a role in

 creating exceptions only if Congress wants them to . . . even if an

 exception to 18 U.S.C. § 3582(c)(1)(A)’s filing requirements for defendants

 is appropriate during the COVID-19 pandemic, the Court lacks authority

 to craft such an exception”).

       The United States urges this Court to adopt the position, as did the

 Honorable Sean F. Cox in Alam and other judges around the country,

 that the Supreme Court foreclosed judge-made waivers of statutory

 exhaustion requirements in its 2016 decision Ross v. Blake. (See ECF No.

 93, PageID.927.) In Ross, the Court concluded that judges may not excuse

 an inmate’s failure to exhaust administrative remedies prior to bringing

                                      12
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1028   Page 13 of 31




 suit under the Prison Litigation Reform Act (PLRA), even under “special

 circumstances.” 136 S. Ct. at 1856-57. Specifically, the Court held the

 following:

       [T]he PLRA’s text suggests no limit on an inmate’s obligation
       to exhaust—irrespective of any “special circumstances.” And
       that mandatory language means a court may not excuse a
       failure to exhaust, even to take such circumstances into
       account. No doubt, judge-made exhaustion doctrines, even if
       flatly stated at first, remain amenable to judge-made
       exceptions. But a statutory exhaustion provision stands on a
       different footing. There, Congress sets the rules—and courts
       have a role in creating exceptions only if Congress wants them
       to. For that reason, mandatory exhaustion statutes like the
       PLRA establish mandatory exhaustion regimes, foreclosing
       judicial discretion.


 Id. (internal citations omitted).

       The Court agrees with the United States that this language, read

 in isolation, could be interpreted to prohibit judicial waivers of statutory

 exhaustion provisions. However, no language should be read in isolation

 of its context. In reaching the conclusion above, the Ross Court

 meticulously tailored its analysis to the statutory language and

 congressional history of the PLRA, and limited its holding accordingly:

 “Of course, an exhaustion provision with a different text and history from

 [the PLRA] might be best read to give judges the leeway to create

                                      13
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20         PageID.1029     Page 14 of 31




 exceptions     or   to   itself   incorporate      standard      administrative-law

 exceptions. The question in all cases is one of statutory construction,

 which must be resolved using ordinary interpretive techniques.”3 Id. at

 1858 n.2.

       In reaching its conclusion that Congress did not intend for judicial

 waiver of the PLRA exhaustion requirement, the Supreme Court

 analyzed the PLRA’s language and congressional history. Id. at 1856-58.

 Applying these “ordinary interpretive techniques,” the Ross Court

 concluded that the PLRA’s “mandatory language,” as well as a recent

 congressional amendment intended to limit prisoner lawsuits, both

 “underscore[d] the mandatory nature of [the PLRA] exhaustion regime.”

 Id. However, neither the text of the compassionate release statute, nor

 its Congressional history, warrant the same conclusion. To the contrary,


       3  Recent Supreme Court precedent strongly supports the conclusion that the
 Ross Court did not intend to completely foreclose judicial waivers of statutory
 exhaustion requirements. In 2019, the Court released an opinion discussing the
 difference between jurisdictional statutory exhaustion requirements and “claims
 processing rules” such as the exhaustion requirement at issue here. See supra n.2
 (citing Fort Bend Cty. v. Davis, 139 U.S. 1843, 1849 (2019)). In Davis, rather than
 reiterate what the United States argues is Ross’s absolute ban on judge-made
 waivers, the Court instead “reserved whether mandatory claim-processing rules may
 [ever] be subject to equitable exceptions.” Davis, 139 U.S. at 1849. Thus, it is still an
 open question whether the compassionate release statute’s claim-processing rule may
 be subject to equitable exceptions.
                                            14
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1030   Page 15 of 31




 as set forth below, both the text and history of § 3582(c)(1)(A) strongly

 indicate that Congress intended for the compassionate release provision

 to provide vulnerable inmates with speedy access to judicial relief in

 times of emergency.

    A. The Text of § 3582(c)(1)(A)

       “Statutory interpretation, as we always say, begins with the text.”

 Ross, 136 S. Ct. at 1856. The PLRA provision at issue in Ross reads as

 follows: “No action shall be brought with respect to prison conditions

 under Section 1983 of this title, or any other Federal law, by a prisoner

 confined in any jail, prison, or other correctional facility until such

 administrative remedies as are available are exhausted.” 42 U.S.C. §

 1997e(a). As the Supreme Court emphasized, this command is framed in

 mandatory “shall” terms, and “the PLRA’s text suggests no limits on an

 inmate’s obligation to exhaust.” Ross, 136 S. Ct. at 1856.

       Conversely, the compassionate release statute reads as follows:

 “[T]he court, upon motion of . . . the defendant after the defendant has

 fully exhausted all administrative rights to appeal a failure of the Bureau

 of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

 days from the receipt of such a request by the warden of the defendant’s

                                      15
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1031   Page 16 of 31




 facility, whichever is earlier, may reduce the term of imprisonment.” 18

 U.S.C. § 3582(c)(1)(A). Unlike the PLRA, the compassionate release

 statute provides a prisoner with a choice: either exhaust all BOP

 administrative remedies or wait 30 days after notifying the warden. As

 the Honorable Jed. S. Rakoff held in United States v. Haney,

       That the statute gives the defendant this choice is crucial . . .
       . Generally, Congress imposes exhaustion requirements in
       order to serve the twin purposes of protecting administrative
       agency authority and promoting judicial efficiency. But the
       hybrid requirement in this statute—either exhaust or wait 30
       days—substantially reduces the importance of the first
       purpose, as it allows a defendant to come to court before the
       agency has rendered a final decision. Indeed, anyone familiar
       with the multiple demands that the BOP has faced for many
       years in this era of mass incarceration can reasonably infer
       that Congress recognized that there would be many cases
       where the BOP either could not act within 30 days on such a
       request or, even if it did act, its review would be superficial.


 No. 19-541, 2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13, 2020). The text of

 the statute further underscores the urgent nature of the intended relief

 by emphasizing that defendants can chose “whichever [path] is earlier.”

 § 3582(c)(1)(A). Indeed, though 30 days can make the difference between

 life and death during this pandemic, it is remarkable that Congress gave

 BOP such a short period of time in which to process an application and

 all related appeals. By way of comparison, 30 days is half the time that
                                   16
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1032   Page 17 of 31




 Congress gave the United States to decide whether to appeal a civil case,

 Fed. R. Civ. App. P. 4(a)(1)(B), and far fewer than the 180 days that

 Congress gave the United States to act on an Equal Employment

 Opportunity Commission charge. 42 U.S.C. § 2000e-5(f)(1); 29 C.F.R. §

 1601.28(a)(1).

       In short, the Court reads the 30-day language to bind the

 government, not the defendant. If BOP wishes to contribute to the

 decisions regarding Defendant’s compassionate release, it must do so

 within 30 days of receiving Defendant’s request. § 3582(c)(1)(A).

 Otherwise, the statute permits Defendant to seek quick judicial relief. Id.

 Because the text of § 3582(c)(1)(A) gives defendants such an option, it

 does not speak in the same absolute, mandatory terms as does the PLRA.

 And because the text binds the United States with an unusually tight

 timeline that does not ultimately require any BOP input should

 defendants choose to exhaust rather than appeal, the Court concludes

 that the text of the compassionate release statute does not contain a

 “mandatory exhaustion regime” that forecloses judicial waiver. Cf. Ross,

 136 S. Ct. at 1857.

    B. The Congressional History of § 3582(c)(1)(A)

                                      17
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1033   Page 18 of 31




       In determining that “the history of the PLRA underscores the

 mandatory nature of its exhaustion regime,” the Ross Court contrasted

 the PLRA’s current, absolute exhaustion requirement with its previous

 incarnation, a “weak exhaustion provision” in the Civil Rights of

 Institutionalized Persons Act (CRIPA) that required exhaustion “only if

 a State provided plain, speedy, and effective remedies meeting federal

 minimum standards—and even then, only if the court believed

 exhaustion appropriate and in the interests of justice.” Id. at 1858

 (internal quotations omitted). This prior statutory scheme, the Court

 said, was “in large part discretionary,” whereas the new PLRA

 strengthened the procedural exhaustion regime and operated to shrink

 prisoner access to judicial remedies. Id. The Ross Court took this

 congressional decision as powerful evidence that a mandatory PLRA

 exhaustion provision would honor congressional intent. See id. (“The

 PLRA’s history (just like its text) thus refutes a ‘special circumstances’

 exception to its rule of exhaustion. [Petitioner’s suggested] approach, if

 applied broadly, would resurrect CRIPA’s scheme.”)

       Unlike the PLRA, which Congress passed in part to restrict

 prisoner access to the courts, Congress recently amended the

                                      18
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1034   Page 19 of 31




 compassionate release statute to increase prisoner access to courts. Prior

 to 2018, only the Director of the Bureau of Prisons could file a motion for

 compassionate release. United States v. Davis, No. 15-20067, 2019 WL

 6898676, at *1 (W.D. Tenn. Dec. 18, 2019). Effective December 21, 2018,

 however, the First Step Act “amended 18 U.S.C. § 3582(c)(1)(A) to allow

 a prisoner to file a motion for compassionate release on his own behalf.”

 Id. (citing Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239). Just as

 the Supreme Court gave great weight to Congress’s restriction of prisoner

 rights when analyzing the PLRA’s exhaustion regime, so too, here, the

 Court gives great weight to Congress’s expansion of prisoner rights when

 analyzing the compassionate release statute. The Court honors

 congressional intent not by routinely enforcing the 30-day period in the

 face of a global pandemic, but instead by waiving such a requirement

 where appropriate and in accordance with Congress’s clear attempt to

 afford quick judicial relief to vulnerable individuals.

       Accordingly, careful analysis of § 3582(c)(1)(A)’s text and history

 leads to the conclusion that the compassionate release statute is “best

 read to give judges the leeway to create exceptions or to itself incorporate

 standard administrative-law exceptions.” Ross, 136 S. Ct. at 1858 n.2. As

                                      19
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1035   Page 20 of 31




 written, the compassionate release statute incorporates the standard

 administrative-law exception of “undue prejudice.” See Satgunam v.

 Michigan State University, 556 Fed. Appx. 456, 464 (6th Cir. 2014) (citing

 McCarthy v. Madigan, 503 U.S. 140, 146-47 (1992)). Traditionally, the

 “undue prejudice” exception applied when “requiring resort to the

 administrative remedy may occasion undue prejudice to subsequent

 assertion of a court action.” Id. Such prejudice may result, for example,

 from an “unreasonable or indefinite timeframe for administrative

 action.” McCarthy, 540 U.S. at 146.

       In the face of a global virus with no vaccine, no cure, and rapid,

 asymptomatic spread, 30 days is an unreasonable timeline for

 administrative action. Forcing Defendant to wait 30 days to bring his

 claim would cause him undue prejudice because his conditions of

 confinement render him unreasonably likely to contract COVID-19, and

 because his age, diabetes, and heart conditions render him unreasonably

 likely to face a dire outcome should he contract the disease. Accordingly,

 the Court waives Defendant’s failure to either exhaust his administrative

 remedies or to wait 30 days. The Court will turn to the merits of

 Defendant’s motion.

                                      20
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1036   Page 21 of 31




       2. Compassionate Release

       There are three components to a compassionate release merits

 analysis: 1) whether extraordinary and compelling reasons warrant a

 reduction in sentence, as described by the United States Sentencing

 Commission; 2) whether the § 3553(a) factors—“to the extent that they

 are applicable”—render the reduction inappropriate; and 3) whether

 Defendant would be a danger to the public. The Court finds that these

 three factors weigh in favor of immediate compassionate release of

 Defendant. The Court will address each factor in turn below.

       A. Extraordinary and Compelling Circumstances

       In defining “extraordinary and compelling circumstances,” the

 compassionate release statute directs the Court to consider the United

 States Sentencing Guidelines. 18 U.S.C. §3582(c). United States

 Sentencing Guideline § 1B1.13 articulates that extraordinary and

 compelling circumstances exist in the following instances:

       (A) Medical Condition of the Defendant.—
       (i) The defendant is suffering from a terminal illness (i.e., a serious
       and advanced illness with an end of life trajectory). A specific
       prognosis of life expectancy (i.e., a probability of death within a
       specific time period) is not required. Examples include metastatic
       solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
       organ disease, and advanced dementia.

                                      21
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1037   Page 22 of 31




       (ii) The defendant is—
             (I) suffering from a serious physical or medical condition,
             (II) suffering from a serious functional or cognitive
             impairment, or
             (III) experiencing deteriorating physical or mental health
             because of the aging process,
             that substantially diminishes the ability of the defendant to
             provide self-care within the environment of a correctional
             facility and from which he or she is not expected to recover.
       (D) Other Reasons.—As determined by the Director of the Bureau
       of Prisons, there exists in the defendant’s case an extraordinary and
       compelling reason other than, or in combination with, the reasons
       described in subdivisions (A) through (C).
 Id. Here, Defendant argues that his underlying conditions—his age,

 diabetes, and heart conditions—place him at increased risk of severe

 illness and death from a COVID-19 infection, making the COVID-19

 pandemic an extraordinary and compelling circumstance that justifies

 compassionate release. At oral argument, Defendant contended that his

 current conditions of confinement render it impossible for him to safely

 socially isolate, and that he is therefore unable to take the preventative

 steps necessary to protect himself from COVID-19. For these reasons,

 Defendant argues that his conditions of confinement at FCI Morgantown

 render him highly susceptible to COVID-19 infection, and that his

 medical conditions render him highly susceptible to a dire outcome from

                                      22
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1038   Page 23 of 31




 such an infection. These factors jointly prevent him from providing self-

 care within the prison.

       Conversely, the United States argues that “Aguomuoh’s conditions

 are not terminal, and every indication is that his health is stable.” (ECF

 No. 93, PageID.932 (citing U.S.S.G. § 1B1.13 cmt. n.1).) The United

 States argues that “the crux of Agomuoh’s claim is a generalized

 assertion that he could contract COVID-19 and that the virus could

 jeopardize his health . . . [b]ut Agomuoh sidesteps . . . BOP[‘s] herculean

 efforts at mitigating the impacts of COVID-19.” (Id. at PageID.932-933.)

 Finally, the United States argues that, in light of FCI Morgantown’s lack

 of confirmed COVID-19 cases, Defendant “ignores the possibility that he

 would still contract COVID-19, even if released.” (Id. at PageID.933.)

       The Court first notes that it is irrelevant whether Defendant could

 contract COVID-19 outside of FCI Morgantown. The pertinent question

 is whether there is some product of Defendant’s combined medical

 conditions and conditions of confinement that “substantially diminish”

 his ability to provide self-care “within the environment of a correctional

 facility.” U.S.S.G. § 1B1.13 (emphasis added). As the Honorable Terrence




                                      23
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1039   Page 24 of 31




 G. Berg recently noted when presented with similar arguments pursuant

 to the Bail Reform Act:

       Sadly, the Court of course must acknowledge the prevalence
       of [danger outside of prison. But t]hat reality should never be
       exploited, nor can it be accepted, as a reason for locking people
       up. Nor should the risk of such dangers be confused with
       legitimate justifications for detention . . . . . The health risks
       posed by the close quarters of confinement during a highly
       contagious respiratory pandemic, when combined with a
       particular inmate’s vulnerability to consequence of the
       disease, are circumstances that the Court and the government
       can control. [But] the Court will not countenance the cynical
       and illogical position that a defendant is “safer in prison” as a
       reason to support detention.

 United States v. Sanders, No. 19-20288, 2020 WL 2320094, at *8 (E.D.

 Mich. May 11, 2020). Similarly, the Court will not now consider the

 cynical argument that it must detain Defendant to protect him from

 disease, other than to note that this argument is as ill supported by fact

 as it is law.     COVID-19 Coronavirus, Federal Bureau of Prisons,

 https://www.bop.gov/coronavirus/ (noting that there are at least 2,319

 BOP detainees with confirmed COVID-19 diagnoses and at least 56

 detainee deaths).

       As to FCI Morgantown’s lack of confirmed COVID-19 cases, the

 Court accords no weight to this statistic without evidence that FCI

 Morgantown has implemented a universal testing regimen. See United
                                      24
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1040   Page 25 of 31




 States v. Amarrah, No. 17-20464, 2020 WL 2220008 (E.D. Mich. May 7,

 2020) (“Zero confirmed COVID-19 cases is not the same thing as zero

 COVID-19 cases. The Bureau of Prisons recently discovered this when it

 found that 70 percent of the inmates it tested were positive for the

 disease.”) To the contrary, the lack of any confirmed testing at FCI

 Morgantown “aggravates [the Court’s] concerns about Defendant’s

 likelihood to contract COVID-19 while in federal custody.” Id. As West

 Virginia lawmakers recently urged in a petition to the Bureau of Prisons,

 increased testing is necessary to contain the otherwise rapid and often

 asymptomatic spread of this disease. See Basil John, West Virginia

 lawmakers press the Bureau of Prisons for more COVID-19 testing, (May

 14, 2020) https://www.wwlp.com/news/west-virginia-lawmakers-press-

 the-bureau-of-prisons-for-more-covid-19-testing/.

       Accordingly, the Court finds that extraordinary and compelling

 circumstances warrant a reduction of Defendant’s sentence. The current

 conditions of Defendant’s confinement at FCI Morgantown, which

 Defendant has no power to alter, expose him to a substantial risk of

 contracting COVID-19. And Defendant’s age and numerous medical

 conditions render him substantially likely to suffer a dire outcome should


                                      25
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1041   Page 26 of 31




 he contract the virus. Together, these factors lead the Court to conclude

 that Defendant is suffering from a serious physical or medical condition

 that “substantially diminishes the ability of the defendant to provide self-

 care within the environment of a correctional facility and from which [he]

 is not expected to recover.” 18 U.S.C. § 3582(c)(1)(A)(i).

       The Court sentenced Defendant to 60 months in prison; it did not

 sentence him to death or to incarceration that carries a significant risk

 of death. Defendant has demonstrated that extraordinary and compelling

 circumstances warrant compassionate release.

       B. § 3553(a) Factors

       The compassionate release statute directs courts to consider the §

 3553(a) sentencing factors “to the extent that they are applicable.” 18

 U.S.C. § 3582(c)(1)(A). These factors include:

    (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant;
    (2) the need for the sentence imposed—

       (A) to reflect the seriousness of the offense, to promote respect for
       the law, and to provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most
       effective manner;


                                      26
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1042   Page 27 of 31




     (3) the kinds of sentences available;
     (4) the kinds of sentence and the sentencing range established for—
     (5) any pertinent policy statement—
     (6) the need to avoid unwarranted sentence disparities among
     defendants with similar records who have been found guilty of similar
     conduct; and
     (7) the need to provide restitution to any victims of the offense.

       Careful consideration of these factors previously led the Court to

 impose a sentence of 60 months in prison. Using the same analysis, the

 Court will release Defendant from federal custody, but it will not restore

 Defendant’s liberty until his sentence is completed. Defendant will serve

 a period of supervised release, including a period of home incarceration,

 equal to what would have been the remainder of his time at FCI

 Morgantown. Defendant will then serve the three-year term of

 supervised release that was part of his original sentence, without the

 home-incarceration condition.

       C. Danger to the Community

       Sentencing guideline § 1B1.13 further specifies that a reduction in

 sentence is only appropriate if “the defendant is not a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. §

 3142(g).” U.S.S.G. § 1B1.13.




                                      27
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1043   Page 28 of 31




       The Court finds that Defendant will not pose a danger to the

 community. Though the Court condemns Defendant’s past conduct and

 his abuse of his position of trust in the medical field, this offense is

 unlikely to predict future dangerous behavior of the kind that would

 obviate compassionate release. Defendant has had no disciplinary issues

 while in prison. As the United States conceded during oral argument, any

 risk Defendant may pose to the community is low. (Tr. pg. 24.)

       Accordingly, the Court finds that Defendant will not pose a danger

 to the public and that compassionate release is appropriate.

 RELIEF

       The Court is aware that it does not have statutory authority to

 order that Defendant’s current sentenced be modified to home

 confinement. See, e.g., United States v. Miller, No. 16-20222, 2020 WL

 1814084, at *2 (E.D. Mich. Apr. 9, 2020). Nor may the Court review BOP’s

 internal confinement decision to deny compassionate release. Crowe v.

 United States, 430 Fed. Appx. 484 (6th Cir. 2011).

       Therefore, the Court reduces Defendant’s sentence to time served.

 The Court imposes a new term of supervised release of 87 months, of

 which the first 12 months shall be served in home incarceration. The next


                                      28
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1044   Page 29 of 31




 39 months shall be served without the home-incarceration condition, but

 with location monitoring and a curfew, the details of which are to be

 determined by the Probation Department. The final 36 months shall be

 served according to the original conditions of Defendant’s three-year

 supervised release term that the Court imposed upon Defendant during

 his January 2019 sentencing. Defendant’s supervised release shall

 include electronic location monitoring, to commence as soon as the

 Probation Department can safely install the necessary electronic

 monitoring equipment and upon such other conditions as the Probation

 Department deems necessary.

       CONCLUSION

       Accordingly,

       IT IS ORDERED that Defendant’s Motion for Release from Custody

 (ECF No. 86) is GRANTED;

       IT IS FURTHER ORDERED that Defendant’s sentence of

 imprisonment is reduced to time served;

       IT IS FURTHER ORDERED that BOP shall release Defendant

 immediately after holding him for a 14-day quarantine period at FCI

 Morgantown;


                                      29
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1045   Page 30 of 31




       IT IS FUTHER ORDERED that, immediately upon release,

 Defendant shall commence a new term of supervised release of 87

 months;

       IT IS FURTHER ORDERED that Defendant shall serve the first 12

 months of supervised release under home incarceration, with electronic

 location monitoring to commence as soon as the Probation Department

 can, upon its own determination, safely install the necessary electronic

 monitoring equipment and upon such other conditions as the Probation

 Department deems necessary;

       IT IS FURTHER ORDERED that, after serving 12 months’ home

 incarceration, Defendant will serve the next 39 months without the

 home-incarceration condition but on location monitoring with a curfew,

 the details of which shall be imposed by the Probation Department;

       IT IS FURTHER ORDERED that Defendant’s final 36 months shall

 be served according to the original conditions of Defendant’s three-year

 supervised release term that the Court imposed on Defendant during his

 January 2019 sentencing;

       IT IS FURTHER ORDERED that additional conditions will be

 included in the Court’s amended judgment;


                                      30
Case 5:16-cr-20196-JEL-RSW ECF No. 96 filed 05/18/20   PageID.1046   Page 31 of 31




       IT IS FURTHER ORDERED that this Order replaces the Court’s

 January 2019 designation of supervised release.

       IT IS SO ORDERED.

 Dated: May 18, 2020                       s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge



                       CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on May 18, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      31
